                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JEANETTE WARREN,                     )
                                     )
               Plaintiff,            )
                                     )
     v.                              )        1:20CV793
                                     )
JOHN A. PETERY, FRIENDLY FOOT        )
CENTER & OFFICE STAFF, and           )
KAREN DEJESUS,                       )
                                     )
               Defendants.           )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Presently before the court is a Motion to Dismiss filed by

Defendants John A. Petery, Friendly Foot Center & Office Staff,

and Karen DeJesus (collectively, “Defendants”). (Doc. 10.)

Defendants move to dismiss pro se Plaintiff Jeanette Warren’s

(“Plaintiff”) Complaint, (Doc. 1), under Federal Rules of Civil

Procedure 12(b)(1), 12(b)(5), and 12(b)(6). (Doc. 10.) For the

reasons set forth herein, this court will grant Defendants’

motion.

I.   BACKGROUND

     A.    Parties

     Plaintiff resides in Guilford County, North Carolina.

(Complaint (“Compl.”) (Doc. 1) at 1.) Defendant Petery is a

podiatrist who is a citizen of Guilford County, North Carolina




     Case 1:20-cv-00793-WO-LPA Document 18 Filed 08/02/21 Page 1 of 14
(Declaration of J. Andrew Petery (“Petery Decl.”) (Doc. 10-1)

¶ 1.) Defendant Friendly Foot Center of North Carolina is a

corporation with its principal place of business in Guilford

County, North Carolina. (Id. ¶ 2; see also Compl. (Doc. 1) at

2.) Defendant DeJesus is a resident of California. (Declaration

of Karen DeJesus (“DeJesus Decl.”) (Doc. 10-2) ¶ 2; see also

Compl. (Doc. 1) at 2.)

     B.   Factual Background

     On a motion to dismiss, a court must “accept as true all of

the factual allegations contained in the complaint . . . .” Ray

v. Roane, 948 F.3d 222, 226 (4th Cir. 2020) (quoting King v.

Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016)). The facts, taken

in the light most favorable to Plaintiff, are as follows.

     In 2017, Plaintiff was a patient of Defendant Petery, a

podiatrist with Friendly Foot Center. (See Compl. (Doc. 1) at

6-9.)1 Plaintiff alleges that Defendant Friendly Foot Center

“does not have their staff trained to avoid breaking Federal

laws, making up fabricated medical history and not releasing a

patient’s medical history when asked.” (Id. at 8.)



     1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.


                                 - 2 -



    Case 1:20-cv-00793-WO-LPA Document 18 Filed 08/02/21 Page 2 of 14
     Plaintiff alleges the staff at Friendly Foot Center

fabricated a medical history for her on July 19, 2017, which

contained incorrect insurance information, incorrect blood

glucose levels, incorrect information about her primary care

physician, and incorrect allergy information. (Id. at 9.)

Plaintiff alleges that this incorrect information resulted in

Defendant Petery performing a service that she had not sought.

(Id. at 6, 9.) Plaintiff’s Complaint does not identify the staff

member at Friendly Foot Center who was responsible for creating

this incorrect medical history. (See id. at 1-9.) Plaintiff

alleges that, based on reviews left on the website Yelp.com,

Defendant Petery “is still practicing unprofessional methods to

perform unnecessary services on his patients.” (Id. at 9.)

     Plaintiff also alleges that the office staff never provided

her with a summary of her medical care after her visits, leaving

her unable to understand Defendant Petery’s plan for her medical

care. (Id. at 8.) Plaintiff alleges that Friendly Foot Center

staff “refused to give me . . . all of my medical history after

I had paid for it.” (Id.) Moreover, Plaintiff alleges that a

“$150.00 cash payment was used for several co-payments instead

of the one ingrown toenail procedure [she] paid for.” (Id.)

     Plaintiff alleges that she requested a copy of her medical

history on August 31, 2017, but it was not dispatched until

                                 - 3 -



    Case 1:20-cv-00793-WO-LPA Document 18 Filed 08/02/21 Page 3 of 14
later, and Plaintiff only received it after she “contacted the

Department of Health and Human Services2 . . . .” (Id. at 7.)

     Plaintiff alleges that, on April 3, 2018, Defendant DeJesus

released part of Plaintiff’s medical records to “Mrs. Rosemary

D. Revis of the State of North Carolina Department of Justice ”

without Plaintiff’s written consent release. (Id. at 9.)

Plaintiff alleges that these medical records included a “Consent

to Surgery form” and the medical results from an “Epidermal

Nerve Fiber Density Analysis.” (Id. at 7.) Plaintiff also

alleges that DeJesus “expresse[d] untrue information concerning

an examination by John Petery in the letter she mailed to NC

Department of Justice,” although Plaintiff’s Complaint does not

indicate the nature of that false information. (Id.)

     C.   Procedural History

     Plaintiff filed this action on August 31, 2020, alleging

violations of Plaintiff’s “personal civil rights” and rights

under the Health Insurance Portability and Accountability Act

(“HIPAA”). (Id. at 7.)



     2 Plaintiff does not clarify in her Complaint whether the
Department of Health and Human Services office she contacted was
located within the North Carolina state government or the
federal government. Plaintiff does provide the name and
telephone number of her contact at that office. (Compl. (Doc. 1)
at 7.) The area code for that office is typically associated
with Washington, D.C. (See id.) Accordingly, this court infers
that the office was associated with the federal government.

                                 - 4 -



    Case 1:20-cv-00793-WO-LPA Document 18 Filed 08/02/21 Page 4 of 14
      On October 26, 2020, Defendants filed the instant motion,

(Doc. 10), and accompanying brief, (Mem. of Law in Su pp. of Mot.

to Dismiss (“Defs.’ Br.”) (Doc. 11)). Plaintiff filed an initial

Response, (Resp. to Mot. to Dismiss (“Pl.’s First Resp.”) (Doc.

13)), and sealed attachments, (Doc. 14), on November 19, 2020.

On November 30, 2020, Plaintiff filed an Amendment to her

Response, (Amend. to Resp. to Mot. (“Pl.’s Am. Resp.”) (Doc.

15)), in addition to Sealed Attachments, (Doc. 16). Defendants

replied on December 2, 2020. (Doc. 17.)

      This motion is ripe for adjudication.

II.   Motion to Dismiss for Lack of Subject-Matter Jurisdiction

      Defendants first move to dismiss Plaintiff’s claims under

Federal Rule of Civil Procedure 12(b)(1). (Defs.’ Br. (Doc. 11)

at 3.)

      A.    Standard of Review

      Under Rule 12(b)(1), a plaintiff must prove by a

preponderance of the evidence the existence of subject-matter

jurisdiction. United States ex rel. Vuyyuru v. Jadhav, 555 F.3d

337, 347-48 (4th Cir. 2009). A defendant may challenge subject-

matter jurisdiction facially or factually. See Kerns v. United

States, 585 F.3d 187, 192 (4th Cir. 2009). In a facial

challenge, a defendant asserts that the allegations, taken as

true, are insufficient to establish subject-matter jurisdiction.

                                   - 5 -



      Case 1:20-cv-00793-WO-LPA Document 18 Filed 08/02/21 Page 5 of 14
Id. The court then effectively affords a plaintiff “the same

procedural protection as he would receive under a Rule 12(b)(6)

consideration,” taking the facts as true and denying the Rule

12(b)(1) motion if the complaint “alleges sufficient facts to

invoke subject matter jurisdiction.” Id.

     In a factual challenge, a defendant asserts that the

jurisdictional allegations are false, and the court may look

beyond the complaint to resolve the disputed jurisdictional

facts without converting the motion to one for summary judgment.

Id. at 192-93.

     B.   Analysis

     Under 28 U.S.C. § 1331, federal district courts have

jurisdiction to hear “all civil actions arising under the

Constitution, laws, or treaties of the United States. ” 28 U.S.C.

§ 1331. This statutory provision establishes what is commonly

referred to as “federal question jurisdiction.” Columbia Gas

Transmission Corp. v. Drain, 237 F.3d 366, 369 (4th Cir. 2001).

     “[T]he vast majority of cases brought under the general

federal-question jurisdiction of the federal courts are those in

which federal law creates the cause of action.” Merrell Dow

Pharms. Inc. v. Thompson, 478 U.S. 804, 808 (1986). “To

determine whether a case ‘arises under’ federal law for the

purposes of establishing federal question jurisdiction under 28

                                 - 6 -



    Case 1:20-cv-00793-WO-LPA Document 18 Filed 08/02/21 Page 6 of 14
U.S.C. § 1331, [courts] follow the well-pleaded complaint rule,”

Pressl v. Appalachian Power Co., 842 F.3d 299, 302 (4th Cir.

2016), in which jurisdiction exists “only when a federal

question is presented on the face of the plaintiff’s properly

pleaded complaint,” Caterpillar Inc. v. Williams, 482 U.S. 386,

392 (1987). In the absence of a federal private right of action,

federal question jurisdiction does not exist. See Mulcahey v.

Columbia Organic Chems. Co., Inc., 29 F.3d 148, 154 (4th Cir.

1994) (holding that where plaintiffs have no private right of

action, “no federal subject matter jurisdiction exist[s]”).

     Plaintiff alleges that this court has federal question

jurisdiction, identifying several federal laws and regulations

related to HIPAA as bases for federal question jurisdiction: (1)

wrongful disclosure of individually identifiable health

information under 42 U.S.C. § 1320d-6; (2) HIPAA privacy and

security rules under 45 C.F.R. Part 160 and Part 164, subparts

A, C, and E;3 (3) rules governing use and disclosure of protected


3 Plaintiff’s Complaint identifies these sections as 45 U.S. Code
160 and 164 . . . .” (Compl. (Doc. 1) at 3.) However, the
statute codified at 45 U.S.C. § 160 relates to disputes between
railroad carriers and their employees. See 45 U.S.C. § 160. The
statute codified at 45 U.S.C. § 164 is a repealed law regarding
railway labor. See 45 U.S.C. § 164. The U.S. Department of
Health and Human Services has, however, promulgated privacy
rules under HIPAA at 45 C.F.R. Parts 160 et seq. and 164 et seq.
See Standards for Privacy of Individually Identifiable Health
                                   (Footnote continued)

                                 - 7 -



    Case 1:20-cv-00793-WO-LPA Document 18 Filed 08/02/21 Page 7 of 14
health information under 45 C.F.R. § 164.502(a); and (4)

administrative rules under 45 C.F.R. § 164.530. (Compl. (Doc. 1)

at 3.) Defendants challenge Plaintiff’s Complaint on facial

grounds. (See Defs.’ Br. (Doc. 11) at 3-6.)

     This court finds that it lacks subject-matter jurisdiction

to adjudicate Plaintiff’s claims.

     Private rights of action to enforce federal laws must be

created by Congress. Alexander v. Sandoval, 532 U.S. 275, 286

(2001). The provision of HIPAA cited by Plaintiff, 42 U.S.C.

§ 1320d-6, penalizes wrongful disclosure or use of protected

health information maintained by a covered entity. See 42 U.S.C.

§ 1320d-6. This provision does not explicitly provide for a

private right of action. Id. Similarly, the HIPAA privacy

regulations Plaintiff cites, 45 C.F.R. Parts 160 and 164, do not

explicitly create a private right of action. In particular, 45

C.F.R. § 160.306 states that “[a] person who believes a covered

entity or business associate is not complying with the

administrative simplification provisions may file a complaint

with the Secretary” of Health and Human Services, rather than


Information, 65 Fed. Reg. 82462, 82601 (Dec. 28, 2000) (to be
codified at 45 C.F.R. pts. 160 and 164). Taking the allegations
in Plaintiff’s Complaint in the light most favorable to
Plaintiff, this court construes Plaintiff as alleging a basis
for jurisdiction as arising out of these HIPAA privacy
regulations.

                                 - 8 -



    Case 1:20-cv-00793-WO-LPA Document 18 Filed 08/02/21 Page 8 of 14
indicating that an individual should file a complaint in a

federal court. 45 C.F.R. § 160.306(a).

     Although the Fourth Circuit has not addressed whether

Congress intended to create a private right of action to enforce

HIPAA, several other circuit courts and several courts within

the Fourth Circuit have held that a private right of action does

not exist. See, e.g., Webb v. Smart Document Sols., LLC, 499

F.3d 1078, 1080 (9th Cir. 2007) (holding that “HIPAA provides

for no private right of action”); Acara v. Banks, 470 F.3d 569,

571 (5th Cir. 2006) (holding that Congress did not intend for a

private right of action under HIPAA); Agee v. United States, 72

Fed. Cl. 284, 289 (2006) (same); Baldwin v. Moses H. Cone Mem’l

Hosp., No. 1:09CV328, 2009 WL 2242678, at *1 (M.D.N.C. July 24,

2009) (“[I]t is apparent that no private right of action exists

under the Act.”); Iannucci v. Mission Hosp., Civil No.

1:08CV471, 2008 WL 5220641, at *3 (W.D.N.C. Dec. 11, 2008)

(“There is no private cause of action under HIPAA.”).

     Consistent with other courts’ rulings, this court finds

that HIPAA does not create a private right of action. In the

absence of a private right of action under HIPAA, this court

finds that Plaintiff’s Complaint does not provide a basis for




                                 - 9 -



    Case 1:20-cv-00793-WO-LPA Document 18 Filed 08/02/21 Page 9 of 14
federal question jurisdiction4 under § 1331. Accordingly, this

court will grant Defendants’ motion to dismiss pursuant to Fed.

R. Civ. P. 12(b)(1).

III. Motion to Dismiss for Insufficient Service of Process

     Defendants move to dismiss Plaintiff’s Complaint for

insufficient service of process pursuant to Rule 12 (b)(5).

(Defs.’ Br. (Doc. 11) at 6-8.)

     A.   Standard of Review

     “A motion to dismiss under Rule 12(b)(5) challenges the

sufficiency of service of process.” Spinks v. Cohen, No.

1:19-cv-522, 2020 WL 1676919, at *2 (M.D.N.C. Apr. 6, 2020);

accord Plant Genetic Sys., N.V. v. Ciba Seeds, 933 F. Supp. 519,

526 (M.D.N.C. 1996). Plaintiff bears the burden of proving that

process has been properly served under the Federal Rules of

Civil Procedure. Spinks, 2020 WL 1676919, at *2.



     4 Although not pleaded by Plaintiff, (see Compl. (Doc. 1) at
3), this court also would not have subject-matter jurisdiction
pursuant to 28 U.S.C. § 1332. That statute provides subject-
matter jurisdiction on the basis of diversity of citizenship and
requires that the amount in controversy exceed $75,000 and the
action is between citizens of different states. 28 U.S.C.
§ 1332(a)(1). Diversity must be ‘complete,’ meaning that no
plaintiff may share a state citizenship with any defendant. Navy
Fed. Credit Union v. LTD Fin. Servs, LP, 972 F.3d 344, 352-53
(4th Cir. 2020). This court finds that complete diversity would
not exist in this matter, even if pleaded by Plaintiff, as
Plaintiff, Defendant Petery, and Defendant Friendly Foot Center
are all citizens of North Carolina. (Compl. (Doc. 1) at 1-2.)

                                - 10 -



   Case 1:20-cv-00793-WO-LPA Document 18 Filed 08/02/21 Page 10 of 14
     For service on an individual defendant within the United

States to be proper and sufficient, a plaintiff must either have

the defendant served personally, leave a copy of the materials

“at the individual’s dwelling or usual place of abode with

someone of suitable age and discretion who resides there,”

deliver the materials to an agent authorized to accept the

service on defendant’s behalf, or conduct service as allowed

under the laws of the state where the district court is located.

Fed. R. Civ. P. 4(e). North Carolina law provides for service of

an individual by the same three methods above, in addition to

service by registered or certified mail. N.C. Gen. Stat. § 1A -1,

Rule 4(j)(1).

     To serve a corporation, a plaintiff must either (1) deliver

the materials “to an officer, a managing or general agent, or

any other agent” authorized to accept service on behalf of the

corporation or (2) serve the corporation in some other way that

complies with state law. Fed. R. Civ. P. 4(h). North Carolina

law allows for service on a corporation through an officer ,

director, or registered agent in the manner established in Fed.

R. Civ. P. 4(e)(1), in addition to service by registered or

certified mail through the officer, director, or registered

agent. N.C. Gen. Stat. § 1A-1, Rule 4(j)(6).




                                - 11 -



   Case 1:20-cv-00793-WO-LPA Document 18 Filed 08/02/21 Page 11 of 14
     In determining whether the plaintiff has satisfied his
     burden, the technical requirements of service should
     be construed liberally as long as the defendant had
     actual notice of the pending suit. Karlsson v.
     Rabinowitz, 318 F.2d 666, 668–69 (4th Cir. 1963).
     “When there is actual notice, every technical
     violation of the rule or failure of strict compliance
     may not invalidate the service of process. But the
     rules are there to be followed, and plain requirements
     for the means of effecting service of process may not
     be ignored.” Armco, Inc. v. Penrod–Stauffer Bldg.
     Sys., Inc., 733 F.2d 1087, 1089 (4th Cir. 1984); see
     also Tart v. Hudgins, 58 F.R.D. 116, 117 (M.D.N.C.
     1972) (observing that a liberal interpretation of
     process requirements “does not mean . . . that the
     provisions of the Rule may be ignored if the defendant
     receives actual notice”).

Elkins v. Broome, 213 F.R.D. 273, 275 (M.D.N.C. 2003).

     B.   Analysis

     Defendants argue that Plaintiff’s service was improper.

(Defs.’ Br. (Doc. 11) at 7-8.) Plaintiff attempted to serve

Defendants by delivering summonses directed to these Defendants

to the receptionist at the Friendly Foot Center office on

September 3, 2020. (Doc. 10-3 ¶ 2.) Defendants have presented a

declaration from Friendly Foot Center’s receptionist, Maryssa

Whiteley, that indicates that Ms. Whiteley is not authorized to

accept service on behalf of Defendants Petery, DeJesus, or

Friendly Foot Center, (id. ¶¶ 4-5), nor was she an officer,

manager, general agent, or registered agent for Defendant

Friendly Foot Center, (id. ¶ 5). Defendants assert that they

never agreed to waive service. (Defs.’ Br. (Doc. 11) at 7; see

                                - 12 -



   Case 1:20-cv-00793-WO-LPA Document 18 Filed 08/02/21 Page 12 of 14
also Petery Decl. (Doc. 10-1) ¶ 6; DeJesus Decl. (Doc. 10-2)

¶¶ 4-5.)

       In her responses, Plaintiff does not address Defendants ’

arguments regarding service of process. (See Pl.’s First Resp.

(Doc. 13); Pl.’s Am. Resp. (Doc. 15).)

       This court finds that Plaintiff has failed to effectuate

proper service on each defendant in accordance with Fed. R. Civ.

P. 4(c)(1) and 4(h). Although this court may extend the time for

service for an appropriate period if a plaintiff shows good

cause for the failure, see Fed. R. Civ. P. 4(m), because

Plaintiff has not provided any explanation for her failure to

serve process appropriately and this court lacks subject-matter

jurisdiction to adjudicate the action, this court will therefore

decline to extend the time for service. Accordingly, Defendants’

motion pursuant to Rule 12(b)(5) will be granted.

IV.    Motion to Dismiss for Failure to State a Claim

       Defendants also move to dismiss these claims under Federal

Rule of Civil Procedure 12(b)(6).

       To survive a Rule 12(b)(6) motion, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its

                                   - 13 -



      Case 1:20-cv-00793-WO-LPA Document 18 Filed 08/02/21 Page 13 of 14
face if “the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is

liable” and demonstrates “more than a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556–57).

      Because this court has found that it lacks federal question

jurisdiction, this court declines to consider whether

Plaintiff’s Complaint has stated a claim upon which relief may

be granted and will dismiss Plaintiff’s claims on other grounds.

V.    CONCLUSION

      For the reasons set forth herein, this court finds that

Defendants’ Motion to Dismiss should be granted and that

Plaintiff’s claims should be dismissed without prejudice.

      IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss,

(Doc. 10), is GRANTED.

      IT IS FURTHER ORDERED that this case is DISMISSED WITHOUT

PREJUDICE.

      A judgment reflecting this Memorandum Opinion and Order

will be entered contemporaneously herewith.

      This the 2nd day of August, 2021.



                                   __________________________________
                                      United States District Judge


                                  - 14 -



     Case 1:20-cv-00793-WO-LPA Document 18 Filed 08/02/21 Page 14 of 14
